Exhibit 10.2

OREXIGEN THERAPEUTICS, INC.

AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

FEBRUARY 15, 2013

This Amendment No. 1 is intended to modify the AMENDED AND RESTATED EMPLOYMENT
AGREEMENT (the “Agreement”) dated February 22, 2010 by and between OREXIGEN
THERAPEUTICS, INC. (“Orexigen” or the “Company”) with its principal place of
business located at 3344 N. Torrey Pines Ct., Suite 200, La Jolla, CA 92037 and
[                    ] (“Executive”). All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the
Agreement.

The parties hereto, intending to be legally bound, agree to modify the Agreement
as follows (the “Amendment”):

 

1. Article IV, Section 4.1 of the Agreement shall be amended and restated in its
entirety as follows:

“Term Limitation for Severance and Change in Control Benefits. The term for the
Severance Benefits and Change in Control Benefits provided for in this Article
IV herein shall commence on the Effective Date and shall continue through
March 31, 2016 (the “Expiration Date”). If this Article IV is not amended or
renewed by the Compensation Committee of the Company’s Board prior to the
Expiration Date, this Article IV (including Executive’s right to receive the
Severance Benefits and Change in Control Benefits contained herein), shall
terminate automatically on such Expiration Date; provided, however, that if this
Article IV terminates pursuant to this Section 4.1, the remainder of this
Agreement will remain in full force and effect.

 

2. The Agreement and this Amendment represent the complete and entire
understanding between the parties regarding the subject matter hereof and
supersede all prior negotiations, representations or agreements, either written
or oral, regarding this subject matter. The Agreement and this Amendment cannot
be modified or amended except in a writing signed by an appropriate officer of
the Company and Executive.

 

3. This Amendment and the rights and obligations of the parties hereunder shall
be governed by the laws of the State of California, without regard to the
conflicts of law provisions thereof.

 

4. This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original, but both of which together shall constitute one and the
same instrument.

 

5. Except for the matters set forth in this Amendment, all other terms of the
Agreement shall remain unchanged and in full force and effect.

[Signature Page to Follow]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date set forth above.

 

OREXIGEN THERAPEUTICS, INC. By:  

 

Name: Michael A. Narachi Title: President and Chief Executive Officer

 

Accepted and agreed:

 

[                    ]